PER CURIAM.
Alan Johnson, the former husband, appeals the Order on Attorney’s Fees rendered by the trial court awarding the former wife, Ingrid Johnson, fees in the underlying dissolution of marriage action. We affirm without discussion as to the issues raised by the former husband. The former wife filed a cross-appeal alleging: 1) that the attorney’s fees awarded to her were less than one-third of the fees she actually incurred; and 2) the trial court erred in concluding that it did not have jurisdiction to award her fees for a motion she filed relating to her Petition to Relocate. We affirm- as to the first issue raised in the cross-appeal concerning the amount of fees awarded. However, as to the second issue, the trial *486court did have jurisdiction to award fees for the matter relating to the Petition to Relocate, so we reverse that part of the order under review and remand this case to the trial court for further proceedings consistent with this opinion.
AFFIRMED in part; REVERSED in part; REMANDED.
TORPY, C.J., SAWAYA and LAWSON, JJ., concur.